Case: 20-61084     Document: 00516037070         Page: 1     Date Filed: 09/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                 September 30, 2021
                                  No. 20-61084
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Daniel Robert,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:14-CR-11-2


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Daniel Robert was convicted of: in 2007, conspiring to possess, with
   intent to distribute, 500 grams or more of a mixture or substance containing
   cocaine hydrochloride, in violation of 21 U.S.C. § 846 (count one); in 2007,
   aiding and abetting possession, with intent to distribute, 500 grams or more


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61084      Document: 00516037070           Page: 2     Date Filed: 09/30/2021




                                     No. 20-61084


   of a mixture or substance containing cocaine hydrochloride, in violation of 21
   U.S.C. § 841(a)(1) (count two); in 2009, conspiring to possess, with intent to
   distribute, five kilograms or more of a mixture or substance containing
   cocaine hydrochloride, in violation of 21 U.S.C. § 846 (count three); and in
   2009, aiding and abetting attempted possession, with intent to distribute, five
   kilograms or more of a mixture or substance containing cocaine
   hydrochloride, in violation of 21 U.S.C. § 841(a)(1) (count four). He was
   sentenced to, inter alia, 330-months’ imprisonment.             He appeals his
   convictions, challenging, inter alia: sufficiency of the evidence; denial of his
   motion to sever; a claimed variance between counts one and three and the
   proof at trial; and admission of other-acts evidence.
          A preserved sufficiency-of-the-evidence challenge is reviewed de novo.
   United States v. Brown, 727 F.3d 329, 335 (5th Cir. 2013). Our review asks
   whether the evidence would allow “any rational trier of fact [to find] the
   essential elements of the crimes beyond a reasonable doubt”. Id. (emphasis
   in original) (citation omitted); see also United States v. Pando Franco, 503 F.3d
   389, 394 (5th Cir. 2007) (“[T]he sole inquiry is not whether the jury’s verdict
   was ultimately correct but whether the jury made a reasonable decision based
   upon the evidence introduced at trial”.). The evidence is viewed in the light
   most favorable to the verdict, giving the Government the benefit of all
   reasonable inferences and credibility choices. Brown, 727 F.3d at 335. Along
   that line, the jury is the sole decider of the credibility of witnesses, and “[w]e
   will not second guess the jury in its choice of which witnesses to believe”.
   United States v. Zuniga, 18 F.3d 1254, 1260 (5th Cir. 1994) (citations
   omitted).
          The Government presented evidence that Robert and codefendants
   drove to Texas on multiple occasions to obtain drugs for distribution in
   Mississippi. Robert contends the Government failed to show he was involved
   in, or even aware of, the offenses charged. This overlooks his codefendants’



                                           2
Case: 20-61084      Document: 00516037070           Page: 3   Date Filed: 09/30/2021




                                     No. 20-61084


   testimony implicating him, not only in those offenses, but in a larger pattern
   of drug trafficking. The uncorroborated testimony of a single coconspirator
   can sustain a conviction. United States v. Bermea, 30 F.3d 1539, 1552 (5th Cir.
   1994). Here, the jury heard detailed accounts from two coconspirators; the
   testimony was consistent and corroborated other evidence, including
   circumstantial evidence of: planning, coordination, and intent. See United
   States v. Zamora-Salazar, 860 F.3d 826, 832 (5th Cir. 2017) (noting “jury
   may infer any element of conspiracy from circumstantial evidence” (citation
   omitted)). The evidence sufficiently proved the offenses’ essential elements.
   Robert’s reliance on Sears v. United States, 343 F.2d 139 (5th Cir. 1965), is
   misplaced because it did not turn on sufficiency. To the extent he contends
   his convictions on counts one and two required proof he personally possessed
   cocaine, his challenge is misplaced. See, e.g., United States v. Scott, 892 F.3d
   791, 799 (5th Cir. 2018) (noting “Government is not required to prove actual
   or constructive possession [for] aiding and abetting”).
          Regarding denial of his pre-trial motion to sever, Robert contends he
   was prejudiced as to counts one and two, the offenses in 2007, by the joinder
   of counts three and four, the offenses in 2009. Joinder is prejudicial “when
   the jury is unable to separate the evidence and apply it to the proper offenses,
   or where the jury might use the evidence of one of the crimes to infer criminal
   disposition to commit the other crimes charged”. United States v.
   Fortenberry, 914 F.2d 671, 675 (5th Cir. 1990) (holding joinder of related
   counts not prejudicial because evidence “distinct in time and source” and
   jury would encounter “little difficulty separating [it]”). A severance-denial
   is reviewed for abuse of discretion and will not be reversed absent “a showing
   of specific and compelling prejudice which results in an unfair trial”. United
   States v. Ballis, 28 F.3d 1399, 1408 (5th Cir. 1994).
          Robert fails to make that showing. Moreover, the court instructed the
   jury to distinguish each count and its related evidence. This instruction



                                          3
Case: 20-61084      Document: 00516037070             Page: 4   Date Filed: 09/30/2021




                                       No. 20-61084


   generally suffices to cure any prejudice from a failure to sever counts. See
   United States v. Hickerson, 489 F.3d 742, 746 (5th Cir. 2007) (holding district
   court did not abuse its discretion, jury given instruction and defendant failed
   to establish it was disregarded).
          Next, regarding counts one and three, Robert contends there was a
   variance between the indictment and the proof at trial. Even assuming this
   to be true, reversal is unwarranted because he fails to demonstrate prejudice.
   See United States v. Jara-Favela, 686 F.3d 289, 299–300 (5th Cir. 2012)
   (explaining reversal warranted only when difference between indictment and
   jury instruction allows “defendant to be convicted of a separate crime from
   the one for which he was indicted” (citation omitted)). A variance does not
   constitute reversible error if “defendant receives notice and is not subject to
   the risk of double jeopardy”. United States v. Ekanem, 555 F.3d 172, 174 (5th
   Cir. 2009) (citation omitted). Robert does not assert: he was prejudiced in
   preparing his defense; he is at risk of double jeopardy; or the jury was charged
   improperly on counts one and three. Moreover, jurors were cautioned
   repeatedly against drawing the type of inference he maintains the
   indictment’s wording might have suggested.
          As for his other-acts-evidence challenge, evidentiary rulings are
   reviewed for abuse of discretion; and this review, understandably, “is
   necessarily heightened” for criminal proceedings. United States v. Sumlin,
   489 F.3d 683, 688 (5th Cir. 2007). Generally, other-acts evidence is not
   admissible to prove a person possessed a particular character or character
   trait. Fed. R. Evid. 404. Admissibility turns, inter alia, on whether the
   evidence is intrinsic or extrinsic. United States v. Rice, 607 F.3d 133, 141 (5th
   Cir. 2010) (holding court did not abuse discretion by admitting intrinsic
   other-act evidence). Evidence is intrinsic if “inextricably intertwined” with
   evidence of a charged offense; this evidence is generally admissible. See id.;
   Sumlin, 489 F.3d at 689 (noting “Rule 404(b) only applies to limit the



                                            4
Case: 20-61084      Document: 00516037070           Page: 5    Date Filed: 09/30/2021




                                     No. 20-61084


   admissibility of evidence of extrinsic acts”). Extrinsic other-act evidence is
   admissible if, as discussed infra, it satisfies the two-prong test provided in
   United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc); see
   Fed. R. Evid. 404(b).
          Two coconspirators testified about uncharged trafficking offenses.
   Robert did not object to the admission of some of this testimony; reversal,
   therefore, is not warranted unless he shows reversible plain error. See, e.g.,
   United States v. Ceballos, 789 F.3d 607, 617, 620–21 (5th Cir. 2015) (holding
   defendant failed to meet standard). Some of the challenged testimony may
   qualify as intrinsic evidence, as the Government contends. Parsing the
   relevant statements individually is unnecessary, however, because, even
   assuming his challenges are preserved and none of the evidence is intrinsic,
   he does not show they run afoul of the Beechum test.
          Beechum’s first prong asks whether the “evidence is relevant to an
   issue other than the defendant’s character”. Beechum, 582 F.2d at 911.
   Evidence of Robert’s involvement in a pattern of trafficking activity was
   probative of his knowledge and intent. See, e.g., United States v. Garcia
   Mendoza, 587 F.3d 682, 689 (5th Cir. 2009) (concluding evidence of accused
   conspirator’s involvement in another drug conspiracy five years earlier
   “highly relevant” to his intent). Although Robert maintains he did not place
   his intent at issue, he is mistaken. See United States v. Booker, 334 F.3d 406,
   411 (5th Cir. 2003) (“The mere entry of a not guilty plea in a conspiracy case
   raises the issue of intent sufficiently to justify the admissibility of extrinsic
   offense evidence.” (citation omitted)).
          Beechum’s second prong asks whether the probative value of extrinsic
   evidence is “substantially outweighed” by the risk of undue prejudice.
   Beechum, 582 F.2d at 911. Limiting instructions can “greatly minimize any
   risk of undue prejudice posed by the admission of extrinsic evidence”.




                                          5
Case: 20-61084      Document: 00516037070           Page: 6    Date Filed: 09/30/2021




                                     No. 20-61084


   Garcia Mendoza, 587 F.3d at 689. The jury received one. Robert contends
   this instruction was ineffective, but his assertion is unclear and unpersuasive.
   His largely unexplained references to the strictures of Federal Rule of
   Evidence 104(b) (relevance depending on facts) are no more successful in
   bolstering his claims.
          Robert refers to other legal theories and points of error. Those issues
   are inadequately briefed; he, therefore, has abandoned them. United States
   v. Scroggins, 599 F.3d 433, 446–47 (5th Cir. 2010) (noting merely alluding to
   legal theory without explanation constitutes failure to brief). We also decline
   to review issues raised for the first time in his reply. Id. at 447 (explaining
   issues not raised in initial brief on appeal generally not reviewed).
          AFFIRMED.




                                          6